Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-15 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16541081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other in view of ALBERT (US-20160257068-A1), hereinafter referred to as ALBERT.
16774931
16541081
A method of 3D printing a photopolymer composite material for a building component and a residential or commercial building, the method comprising: a. providing a resin premix material including: i. at least one of an acrylate monomer and an acrylate oligomer in the range between about 10.0 - 30.0 w% of a while the support is moving relative to the layer and at least partially curing the layer using light irradiation to form an initial layer of photopolymer composite material arranged in a spatial configuration; and d. repeating steps of extruding and curing onto each subsequent layer to create a multi-layered structure of the photopolymer composite material to form a building component or a complete building.



Claims 2-15 of either application have identical wording.
ALBERT teaches that it is possible to move platform while the nozzle is stationary. (see where the printer is arranged to rotate, raise, lower and otherwise move the platform. The nozzle, however, does not move while dispensing deposition material and is fixedly attached with the cartridge, Paragraph(s) 0042).
16541081 and ALBERT are analogous in the field of 3D printing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify 16541081'(s) driven support and extruder with ALBERT'(s) moving platform and non-moving nozzle while dispensing material, because a non-moving nozzle prevents clogs, warping, or breakage of the filament (ALBERT, 0042-0043). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-8, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET (WO-2018156766-A2), hereinafter referred to as TABET, in view of SOUTHWELL (US-20120251841-A1), hereinafter referred to as SOUTHWELL, further in view of ALBERT (US-20160257068-A1), hereinafter referred to as ALBERT. as evidenced by BUSCHMANN (US-2019031545-A1), hereinafter referred to as BUSCHMANN; as evidenced by WOIKE (US-20090118444-A1), hereinafter referred to as WOIKE.
 
Regarding Claim 1, TABET teaches a method of 3D printing a photopolymer composite material for a building component and a residential or commercial building (The rejection below establishes that the claimed product appears to be the same or similar to that of the prior art. It has been held that the patentability of a product does not depend on its method of production, and is therefore anticipated by the prior art. Therefore, “the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” See MPEP 2113 II. titled “Product-by Process Claims”.), the method comprising:
A) providing a resin premix material including (see where the invention is in the field of curable formulations for use as thin films or coatings, Page(s) 1 Line(s) 12-13; and see where the curable formulations used is a photopolymerization, Page(s) 80 Line(s) 25-27. The examiner considers that a curable photopolymer is a resin.):
at least one of an acrylate monomer and an acrylate oligomer in the range between (see where the precursors can be prepared with an acrylate, organic salts, organometallic salts, anhydride, alkyne, amine, and epoxy functionalized monomeric and oligomeric constituents, Page(s) 3 Line(s) 12-15; see where the amount of total additives is in the amount of 0.001 wt% to 30.0 wt%, Page(s) 41 Line(s) 18-20.);
an inorganic hydrate in the range between about 5.0 – 30.0 w% of the photopolymer composite resin (see where the catalysts accelerators, and/or additives can optionally be added to the curable formulations, Page(s) 40 Line(s) 29-32; and see where the catalysts, accelerators, or additives include ammonium cobalt (II) sulfate hexahydrate, Page(s) 41 Line(s) 1-2; and see where the amount of total additives is in the amount of 0.001 wt% to 30.0 wt%, Page(s) 41 Line(s) 18-20. The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.);
a reinforcing filler (see where fillers are suitable, Page(s) 13 Line(s) 37-38; and see where “Fillers” refers to materials (typically particulates) which can be added to a polymer formulation to lower cost and/or to improve resulting properties, Page(s) 25 Line(s) 16-21.), 
an ultraviolet (UV) initiator in the range between about 0.001 – 0.2 w% of the photopolymer composite resin (see where curable formulations that are designed to be UV curable, a photo initiator can be added, Page(s) 13 Line(s) 19-20; and see where free radical photo initiator compositions can be added in the range from about 0.001 – 0.05 wt%, Page(s) 29 Line(s) 17-18.  The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.), 
a co-initiator in the range between about 0.001 – 0.5 w% of the photopolymer composite resin (see where a free radical photo initiators and capping/chain transfer agents are added to the main container, Page(s) 74 Line(s) 14-16; and see where free radical photo initiator concentrations range from 0.01 to about 5.0 w%, Page(s) 29 Line(s) 17-18. The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.), 
B) mixing a thermal initiator in the range between about 0.001 – 0.05 w% of the photopolymer composite resin with the resin premix material to form the photopolymer composite resin (see where curable formulations that are designed to be thermally curable, such as thiol-epoxy based formulations, thermal free-radical initiators can be added, Page(s) 35 Line(s) 4-6, see where thermal free radical initiators are used to initiate radial addition reactions, such as during thermal aging processes and can range between 0.001 wt% and 10 wt%, Page(s) 35 Line(s) 17-20. The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.); 
C) extruding a layer of the photopolymer composite resin using a 3D printer onto a support (Page(s) 92 Line(s) 18-21 “additive manufacturing processes” and Page(s) 93 17-19 “injected”); 
D) at least partially curing the layer using light irradiation (Page(s) 13 Line(s) 4-6); and
E) repeating steps C) and D) onto each subsequent layer to create the photopolymer composite material (Page(s) 9 Line(s) 10-19).
However, TABET does not teach the following limitations:
“at least one of an acrylate monomer and an acrylate oligomer in the range between about 10.0 – 30.0 w% of a photopolymer composite resin”
“a reinforcing filler in the range between about 50.0 – 80.0 w% of the photopolymer composite resin”
“while the support is moving relative to the layer”

In the same field of endeavor, SOUTHWELL teaches a curable resin with acrylate monomers and oligomers, inorganic fillers, and photoinitiators (Paragraph(s) 0023, 0065, 0096) as well as the following limitation:
at least one of an acrylate monomer and an acrylate oligomer in the range between about 10.0 – 30.0 w% of a photopolymer composite resin (see where the acrylate resin includes 5-35 weight% of an aliphatic polyester urethane diacrylate oligomer, Paragraph(s) 0009)
a reinforcing filler in the range between about 50.0 – 80.0 w% of the photopolymer composite resin (see where the filler is between 5 wt % to 90 wt %, Paragraph(s) 0096)
TABET and SOUTHWELL are analogous in the field of curable resins with acrylate monomers and oligomers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) acrylate wt % and filler wt % with SOUTHWELL'(s) acrylate wt% and filler wt %. The examiner considers that an example in the prior art overlaps a claimed range and therefore is obvious over the prior art.  Please see MPEP 2144.05 I. titled “Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions”.

In the same field of endeavor, ALBERT teaches that it is possible to move platform while the nozzle is stationary (Paragraph(s) 0042).
extruding a layer of the photopolymer composite resin using a 3D printer onto a support, while the support is moving relative to the layer (see where the printer is arranged to rotate, raise, lower and otherwise move the platform. The nozzle, however, does not move while dispensing deposition material and is fixedly attached with the cartridge, Paragraph(s) 0042)
TABET, SOUTHWELL, and ALBERT are analogous in the field of 3D printing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET(s) injection additive manufacturing process with ALBERT'(s) moving (ALBERT, 0042-0043). 

Regarding Claim 3, TABET teaches the method of Claim 1, 
wherein the thermal initiator is a powder and the thermal initiator is mixed with the resin premix material (see where thermal free-radical initiators or amine catalysts can be added to catalyze curing, Page(s) 35 Line(s) 4-9; and see where the free-radical initiator can be a benzoyl peroxide, Page(s) 35 Line(s) 4-9; and Page(s) 80 Line(s) 18-21.).
The examiner considers that differences in concentration, mixing time, or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence that such concentration or temperature is critical; thus, this is obvious over the prior art.  Please see MPEP 2144.05 II. titled “Routine Optimization”.

Regarding Claim 4, TABET teaches the method of Claim 1,
wherein the thermal initiator is a liquid and the thermal initiator is mixed with the resin premix material (Page(s) 35 Line(s) 4-17; and see where peracetic acid is a free-radical initiator, Page(s) Page(s) 35 Line(s) 4-17. The examiner considers that the peracetic acid is a liquid, as is evidenced by Paragraph(s) 0036 of BUSCHMANN).
The examiner considers that differences in concentration, mixing time, or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence that Please see MPEP 2144.05 II. titled “Routine Optimization”.

Regarding Claim 6, TABET teaches the method of Claim 1,
wherein partial curing of the layer in step d) and activation of the thermal initiator by the co-initiator induces polymerization and a release of heat (see where thermal free-radical initiators or amine catalysts can be added to catalyze curing, Page(s) 35 Line(s) 4-6; and see where “free radical initiator” refers to organic and inorganic compounds capable of generating radicals that initiate polymerization, Page(s) 24 Line(s) 16-18. The examiner considers that polymerization is exothermic, as evidenced by Paragraph(s) 0002 of WOIKE.), 
which induces an autocatalytic polymerization reaction at and above an autocatalytic threshold temperature (see where thermal free-radical initiators or amine catalysts can be added to catalyze curing, Page(s) 35 Line(s) 4-6; and see where “free radical initiator” refers to organic and inorganic compounds capable of generating radicals that initiate polymerization, Page(s) 24 Line(s) 16-18.).

Regarding Claim 7, TABET teaches the method of Claim 6,
further comprising replacing the resin premix material with a new resin premix material (see where the curable formulations are suitable for use in stereolithographic, digital light projection, inkjet printing, direct write, and other additive manufacturing processes, Page(s) 9 Line(s) 10-12; and see where stereolithography refers to technology to create models, prototypes, patterns, molds, dies, production parts or components, in a layer by layer fashion using photopolymerization, Page(s) 25 Line(s) 22-25. The examiner considers that if the photopolymer is printed in a layer structure, the nozzle must be refilled with a new resin premix after depositing the old resin premix.),
wherein an amount of the inorganic hydrate in the new resin premix material is the amount effective to keep a layer temperature below the autocatalytic threshold temperature (see Page(s) 7 Line(s) 24-29 where process temperatures range between 50 ᵒC- 125 ᵒC. The examiner considers that the material does not cure prior to irradiation/initiation therefore it is below the autocatalytic threshold temperature.).
Regarding Claim 8, TABET teaches the method of Claim 6, 
wherein each layer in steps C)-E) remains at a temperature that is below the autocatalytic threshold temperature (see Page(s) 7 Line(s) 24-29 where process temperatures range between 50 ᵒC- 125 ᵒC. The examiner considers that the material does not cure prior to irradiation/initiation therefore it is below the autocatalytic threshold temperature.). 
Regarding Claim 10, TABET teaches the method of Claim 1,
wherein the resin premix further comprises a dye or pigment in the range between about 0.001 - 0.05 w% of the photopolymer composite resin (see where light absorbing additives can be added to UV curable formulations. These additives can be organic compounds/dyes, Page(s) 32 Line(s) 28-29; and see where the amount of total additives is in the amount of 0.001 wt% to 30.0 wt%, Page(s) 41 Line(s) 18-20.). 

Regarding Claim 15, TABET
wherein the thermal initiator is benzoyl peroxide (see where the free-radical initiator is benzoyl peroxide, Page(s) 35 Line(s) 6-9). 

Claim(s) 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, SOUTHWELL, and ALBERT further in view of KELLEY (US-5274029-A), hereinafter referred to as KELLEY. 
Regarding Claim 2, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the thermal initiator is added directly to extruder of the 3D printer where the thermal initiator is mixed with the resin premix material before the photopolymer composite resin is extruded.
In the same field of endeavor, KELLEY teaches an improved process of polymerization (abstract) as well as the following limitation:
wherein the thermal initiator is added directly to extruder of the 3D printer where the thermal initiator is mixed with the resin premix material before the photopolymer composite resin is extruded (see where the prepolymer is pumped or fed by gravity to a twin screw extruder equipped with a devolatilization zone where the temperature is raised from about 250 ᵒF to about 500 – 600 ᵒF to complete the polymerization and remove residual polymer, Column 5 Line(s) 58-66; and see where peroxide initiators are added to the styrene monomer, Column 5 Line(s) 58-66; The examiner considers that the peroxide is a thermal initiator, as evidenced by instant claim 15. The examiner considers that this modification is obvious to make integral. Please see MPEP titled “Making Integral”.)
Regarding Claim 5, TABET teaches the method of Claim 1 and the acrylate oligomers and monomers; however, TABET does not teach the following limitations:
further comprising forming an acrylate prepolymer by: 
blending a portion of the acrylate monomers or the acrylate oligomers with a portion of a UV initiator to form a prepolymer mixture; 
and irradiating the prepolymer mixture with light to form the acrylate prepolymer, 
wherein the irradiating only partially polymerizes the prepolymer mixture; 
and mixing the acrylate prepolymer into the resin premix.
In the same field of endeavor, KELLEY teaches an improved process of polymerization (abstract) as well as the following limitation:
further comprising forming an acrylate prepolymer by (see where the residence time is sufficient to convert 20% to 40% of the styrene to a prepolymer, Column 2 Line(s) 27-28): 
blending a portion of the (see where a mixture of styrene and initiator are combined and fed with a mixture of peroxides, Column 2 Line(s) 20-22); 
and irradiating the prepolymer mixture with light to form the (see where the mixture is stirred and heated at 200 ᵒF to 270 ᵒF to convert styrene to prepolymer, Column 2 Line(s) 24-28.), 
wherein the irradiating only partially polymerizes the prepolymer mixture (see where there is only a conversion of about 20% to 40% of styrene to prepolymer, Column 2 Line(s) 27-28)
and mixing the (see where the peroxides raises the prepolymer mixture’s temperature to a point where the peroxides decompose, Column 3 Line(s) 28-37).
TEBET, SOUTHWELL, ALBERT and KELLEY are analogous in the field of mixing polymers and initiators for polymerization and then injecting them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TEBET'(s) acrylate monomer, UV initiator, photopolymerization, and mixing process with KELLEY'(s) styrene monomer, peroxide initiator, and thermal polymerization and process of mixing. The examiner considers that this limitation is obvious to add the ingredients in this order over the prior art. Please see MPEP 2144.04 IV. C. titled “Changes in Sequences of Adding Ingredients”. 

Claim(s) 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, SOUTHWELL, and ALBERT further in view of ZHAO (US-20170029653-A1), hereinafter referred to as ZHAO. 
Regarding Claim 9, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the co-initiator is bisomer PTE.
In the same field of endeavor, ZHAO teaches a low odor fast curing composition for floor and construction (Paragraph(s) 0002) as well as the following limitation:
 wherein the co-initiator is bisomer PTE (see where the initiator activity is augmented with an amine catalyst such as bisomer PTE, Paragraph(s) 0067).  
TABET, SOUTHWELL, ALBERT and ZHAO are analogous in the field of curing compositions with acrylates and initators with co-initiators. Therefore, it would have been obvious to one of ordinary skill TABET'(s) co-initiator with ZHAO'(s) bisomer PTE, because this augments the initiator activity (ZHAO, Paragraph(s) 0067). 

Regarding Claim 11, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the acrylate oligomer is Triethylene glycol dimethylacrylate (TEGDMA).
In the same field of endeavor, ZHAO teaches a low odor fast curing composition for floor and construction (Paragraph(s) 0002) as well as the following limitation:
wherein the acrylate oligomer is Triethylene glycol dimethylacrylate (TEGDMA) (see in table 1 Column 1 row 5 TEGDMA is used near Paragraph(s) 0111). 
TABET, SOUTHWELL, ALBERT and ZHAO are analogous in the field of curing compositions with acrylates and initators with co-initiators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) co-initiator with ZHAO'(s) TEGDMA. The examiner considers that this modification is obvious to substitute the element with a similar element providing a predictable function. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2143 I. B. titled “Simple Substitution of One Known Element for Another to Obtain Predictable Results”.

Claim(s) 12 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, SOUTHWELL, and ALBERT further in view of UMEBAYASHI (US-20180079923-A1), hereinafter referred to as UMEBAYASHI. 
Regarding Claim 12, TABET
the layer is extruded by a single pass of a printing head of the 3D printer (Page(s) 9 Line(s) 13-20 “inkjet printing”)
However, TABET does not teach the following limitations:
wherein the layer has a thickness in the range between about 1 mm and 10 mm.
In the same field of endeavor, UMEBAYASHI teaches a layered acrylate photocurable inkjet method (Paragraph(s) 0007 and 0017) as well as the following limitation:
 wherein the layer has a thickness in the range between about 1 mm and 10 mm (Paragraph(s) 0407, 0120, 0361)
TABET, SOUTHWELL, ALBERT and UMEBAYASHI are analogous in the field of acrylate layers formed by inkjet curing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) acrylate layer size with UMEBAYASHI'(s) acrylate layers ranging from 1 mm – 5 mm – 10 mm. The examiner considers that this limitation is obvious to size over the prior art. Please see MPEP 2144.04 IV. A. titled “Changes in Size/Proportion”.  

Claim(s) 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, SOUTHWELL, and ALBERT further in view of FONG (US-20100327493-A1), hereinafter referred to as FONG. 

Regarding Claim 13, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the reinforcing filler comprises at least aluminum oxide trihydrate or an aluminum oxide trihydrate mixture with at least one of calcium carbonate, talc, silica, (The examiner considers that the word “or” requires that only one limitation must be met.). 
In the same field of endeavor, FONG teaches a photocurable composition comprising a photoinitiator mixture (Paragraph(s) 0001) as well as the following limitation:
 wherein the reinforcing filler comprises at least aluminum oxide trihydrate or an aluminum oxide trihydrate mixture with at least one of calcium carbonate, talc, silica, wollastonite, calcium sulfate fibers, mica, glass beads, glass fibers, or a combination thereof (see where the filler used is alumina trihydrate, Paragraph(s) 0165. The examiner considers that the word “or” requires that only one limitation must be met.). 
TABET, SOUTHWELL, ALBERT and FONG are analogous in the field of photocuring with photoinitiators and fillers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) filler with FONG'(s) alumina trihydrate filler, because they are transparent to UV light and have a low tendency to refract or reflect incident light and provide good dimensional stability and heat resistance (FONG, Paragraph(s) 0165). 	

Regarding Claim 14, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the UV initiator is bisacylphosphine oxides (BAPOS)s.
In the same field of endeavor, FONG teaches a photocurable composition comprising a photoinitiator mixture (Paragraph(s) 0001) as well as the following limitation:
wherein the UV initiator is bisacylphosphine oxides (BAPOS)s (Paragraph(s) 0064)
TABET, SOUTHWELL, ALBERT and FONG are analogous in the field of photocuring with photoinitiators and fillers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) photoinitiator with FONG'(s) bisacylphosphine oxide photoinitiator, because these are commonly used to initiate free radical photopolymerization (FONG, Paragraph(s) 0064). 	

Claim(s) 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, SOUTHWELL, and ALBERT further in view of STERMAN (US-20150321418-A1), hereinafter referred to as STERMAN. 

Regarding Claim 16, TABET the method of claim 1; however,  TABET does not teach using the building component by assembling the building component with other building components for building structure.

STERMAN teaches using the building component by assembling the building component with other building components for a building structure (Paragraph(s) 0055-0056).

It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this led to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). The examiner considers that TABET teaches a process of building objects that is easily repeated in additive manufacturing. STERMAN teaches that it is possible to join printed objects by printing them directly on top of each other (Paragraph(s) 0055-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to join the cured objects as proposed by TEBET with the joining method as proposed by STERMAN.

Regarding Claim 17, TABET the method of claim 1; however,  TABET does not teach wherein the building component or the complete building is monolithically integrated.

STERMAN teaches wherein the building component or the complete building is monolithically integrated (Paragraph(s) 0055-0056).

It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this led to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). The examiner considers that TABET teaches a process of building objects that is easily repeated in additive manufacturing. STERMAN teaches that it is possible to join printed objects by printing them directly on top of each other (Paragraph(s) 0055-0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to join the cured objects as proposed by TEBET with the joining method as proposed by STERMAN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743